Exhibit 1 For Immediate Release Pointer Telocation Reports 2010 Financial Results · Yearly revenues $74M, 13% growth from $65M in 2009 · 2010 EBITDA-$11M · $1.1M net income in 2010, vs. $2.1M net loss in 2009 Rosh HaAyin, Israel February 28th, 2010 Pointer Telocation Ltd. (Nasdaq CM: PNTR,TASE: PNTR) - a leading developer, manufacturer and operator of Mobile Resource Management (MRM) and roadside assistance services for the automotive industry, announced today its financial results for the fiscal year ended December 31, 2010. Financial Highlights Revenues: Pointer's total revenues for 2010 increased 13% to $73.9 million compared to $65.3 million in 2009. International activities for 2010 were $20.1 million (27% of total revenues) compared to $14.8 million in 2009 (23% of total revenues). Revenues from products in 2010 increased 26.8% to $25.4 million, (34.4% of revenues), as compared to $20 million (30.7% of revenues) in 2009. Pointer’s revenues from services in 2010 increased 6.9% to $48.4 million (65.6% of revenues), up from $45.3 million (69.3% of revenues), in 2009. Gross Profit: In 2010, gross profit was $27.4 million up from $26.9 million in 2009. Operating Income: Increased by 59% to $6.6 million in 2010 compared to $4.2 million in 2009. Net Income (loss): Pointer recorded a net income attributable to Pointer’s shareholders for the year ended December 31, 2010 of $1.1 million, or $0.24 per share, as compared to net loss of $2.1 million, or ($0.44) per share, in 2009. Net income attributable to a non-controlling interest in affiliates in 2010 was $0.8 million compared to $2.6 million in 2009. EBITDA: Pointer's EBITDA in 2010 was $11 million as compared to $11.7 million in 2009. David Mahlab, Pointer's Chief Executive Officer, commented on the results: "We are very pleased with the revenue growth in 2010 and with our return to profitability. Throughout 2010, Pointer invested efforts in sales, marketing and development of new products in order to penetrate new markets which support our business strategy. Our growth was accelerated by the growing awareness in the market of the economic benefits of mobile resource management. Moving into 2011, we expect customers around the globe to continue looking for advanced services and technology. We expect to continue to introduce innovative products and services in the MRM and roadside assistance service sectors, which will provide further growth opportunities and further improve profitability." 2 Conference Call Information: Pointer Telocation's management will host today, Monday, February 28th, 2010 a conference call with the investment community to review and discuss the financial results, and will also be available to answer questions. The conference call will commence at 9:00 AM EST, 16:00 PM Israel time. To participate in the call, please dial in to one of the teleconferencing numbers below. Please begin placing your call at least 5 minutes before the time set for the commencement of the conference call. From USA: + 1-888-668-9141 ,From Israel: 03-918-0610 A replay will be available from March 1th, 2010 at the company website: www.pointer.com 3 Reconciliation between results on a GAAP and Non-GAAP basis. Reconciliation between results on a GAAP and Non-GAAP basis is provided in a table immediately following the CondensedConsolidated Statements of Cash Flows. Pointer uses EBITDA as a non-GAAP financial performance measurement. EBITDA is calculated by adding back to net income financial expenses, taxes, depreciation and amortization including in respect of our non-cash impairment charge related to the fair market value of the business with certain customers from our acquisition of Cellocator. The purpose of such adjustments is to give an indication of our performance exclusive of non-GAAP charges that are considered by management to be outside of our core operating results. EBITDA is provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company’s business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. We believe that these non-GAAP measures help investors to understand our current and future operating cash flow and performance, especially as our three most recent acquisitions have resulted in amortization and non-cash items that have had a material impact on our GAAP profits. EBITDA should not be considered in isolation or as a substitute for comparable measures calculated and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. About Pointer Telocation: Pointer Telocation is a leading provider of technology and services to the automotive and insurance industries, offering a set of services including Road Side Assistance, Stolen Vehicle Recovery and Fleet Management. Pointer has a growing client list with products installed in over 30countires. Cellocator, a Pointer Products Division, is a leading MRM (Mobile Resource Management) technology developer and manufacturer. For more information: www.pointer.com Forward Looking Statements This press release contains historical information and forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 with respect to the business, financial condition and results of operations of the Company. The words “believe,” “expect,” "anticipate," “intend,” "seems," “plan,” "aim," “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect the current views, assumptions and expectations of the Company with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in the markets in which the Company operates and in general economic and business conditions, loss or gain of key customers and unpredictable sales cycles, competitive pressures, market acceptance of new products, inability to meet efficiency and cost reduction objectives, changes in business strategy and various other factors, both referenced and not referenced in this press release. Various risks and uncertainties may affect the Company and its results of operations, as described in reports filed by the Company with the Securities and Exchange Commission from time to time. The Company does not assume any obligation to update these forward-looking statements. Contact: Zvi Fried, V.P. and Chief Financial Officer Tel.; 972-3-572 3111 E-mail: zvif@pointer.com Chen Livne, Gelbart-Kahana Investor Relations Tel: 972-3-607 4717, +972-54-302 2983 E-mail: chen@gk-biz.com 4 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG-TERM ASSETS: Long-term accounts receivable Severance pay fund Property and equipment, net Investment in Affiliate - Deferred income taxes - Other intangible assets, net Goodwill Total long-term assets Total assets $ $ 5 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank credit and current maturities of long-term loans $ $ Trade payables Deferred revenues and customer advances Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Long-term loans from banks, shareholders and others Other long-term liabilities Accrued severance pay Total long term liabilities SHAREHOLDERS' EQUITY: Pointer Telocation Ltd. shareholders' equity Non-controlling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ 6 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except per share data) Year ended December 31, Unaudited Revenues: Products $ $ $ Services Total revenues Cost of revenues: Products Services Amortization of intangible assets Total cost of revenues Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Amortization of intangible assets Impairment of intangible asset - - Total operating expenses Operating income Financial expenses, net Other expenses (income), net 21 16 ) Incomebefore taxes on income Taxes on income Income after Income taxes Equity in losses of affiliate - Net income Less: net incomeattributable to the noncontrolling interest Net income (loss) attributable to Pointer's shareholders $ $ ) $ Basic net earnings (loss) per share $ $ ) $ Diluted net earnings (loss) per share $ $ ) $ 7 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Year ended December 31, Unaudited Cash flows from operating activities: Net income $ $ $ Adjustments required to reconcile net income to net cash provided by operating activities: Depreciation, amortization and impairment Accrued interest and exchange rate changes of convertible debenture and long-term loans ) Accrued severance pay, net ) ) Gain from sale of property and equipment, net ) ) ) Equity in losses of affiliate - Amortization of deferred stock-based compensation Decrease (increase) in trade receivables, net ) ) Increase in other accounts receivable and prepaid expenses ) ) (6
